MANDATE

THE STATE OF TEXAS

TO THE 408TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on April 1, 2015, the cause upon appeal to revise
or reverse your judgment between

FiberLight LLC, Appellant

V.

Union Pacific Railroad Co., Appellee

No. 04-14-00459-CV and Tr. Ct. No. 2014-CI-08880

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s memorandum opinion of this date, the
parties’ joint motion to dismiss this appeal is GRANTED, and this appeal is
DISMISSED. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against
appellant. See TEX. R. APP. P. 42.1(d).
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on June 1, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                             BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                         No. 04-14-00459-CV

                                             FiberLight LLC

                                                      v.

                                    Union Pacific Railroad Co.

        (NO. 2014-CI-08880 IN 408TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES         PAID            BY
MOTION FEE                          $10.00   E-PAID          LARRY BALES
MOTION FEE                          $10.00   E-PAID          AMY SABERIAN
MOTION FEE                          $10.00   E-PAID          SUSAN AYERS
MOTION FEE                          $10.00   E-PAID          AMANDA FELLE
MOTION FEE                          $10.00   E-PAID          AMY SABERIAN
REPORTER'S RECORD                $1,725.10   PAID            ENOCH KEVER
STATEWIDE EFILING FEE               $20.00   E-PAID          AMY SABERIAN
INDIGENT                            $25.00   E-PAID          AMY SABERIAN
FILING                            $100.00    E-PAID          AMY SABERIAN
SUPREME COURT CHAPTER 51
FEE                                $50.00    E-PAID          AMY SABERIAN


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this June 1, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853